Southern BRstitPoF WEA LPOCRECPRGIMen > Filed 11/08/19 Page 1 of S PagelD Boe 1 of 3

CLOSED

U.S. District Court
Southern District of Georgia (Brunswick)
CRIMINAL DOCKET FOR CASE #: 2:19-mj-00028-BWC All Defendants
Internal Use Only

Case title: USA v. Fisher Date Filed: 11/06/2019
Date Terminated: 11/08/2019

 

Assigned to: Magistrate Judge
Benjamin W. Cheesbro

Defendant (1)

Philip Fisher represented by Theresa Davis Beaton
TERMINATED: 11/08/2019 Roberts Tate, LLC
2487 Demere Rd, Suite 400

P O Box 21828

Saint Simons Island, GA 31522
912-638-5200

Fax: 912-638-5300

Email: tbeaton@robertstate.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Designation: CJA Apporresaient >

Pending Counts Disposition ,. oN
None ©

Highest Offense Level (Opening)

None
‘Terminated Counts Disposition
None

Highest Offense Level (Terminated)

None
Complaints Disposition
None

 

 

 

https://ecf.gasd.cire | 1.den/cgi-bin/DktRpt.pl?397877527698366-L_1 0-1  « 11/8/2019
Southeti@ Bis

Plaintiff
USA

Bid?o

j-017
edrg

26K opeqment 5 Filed 11/08/19 Page 2 of 5 PagelD Page 2 of 3

represented by Karl Irving Knoche
U.S. Attorney's Office - Savannah
P.O. Box 8970
22 Barnard Street, Suite 300
Savannah, GA 31401
912-652-4422
Fax: 912-652-4388
Email: karl. knoche@usdoj.gov
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Retained

 

Date Filed

Docket Text

 

11/06/2019

Rule 5(c)(3) Documents Received as to Philip Fisher. (csr) (Entered:
11/06/2019)

 

11/06/2019

(Court only) ***Staff Notes as to Philip Fisher: 1 Documents emailed to
AUSA Knoche. (csr) (Entered: 11/06/2019)

 

11/07/2019

Attorney update in case as to Philip Fisher. Attorney Theresa Davis Beaton
for Philip Fisher added. (km) (Entered: 11/07/2019)

 

11/07/2019

TEXT ORDER for Appointment of Attorney as to Philip Fisher. Theresa
Davis Beaton is appointed to serve as attorney for Defendant Philip Fisher
in this case. Signed by Magistrate Judge Benjamin W. Cheesbro on
11/7/2019. (km) (Entered: 11/07/2019)

 

11/07/2019

NOTICE OF HEARING as to Philip Fisher. Initial Appearance - Rule 40
set for 11/7/2019 02:00 PM in Brunswick - Courtroom No. 1 - before
Magistrate Judge Benjamin W. Cheesbro. (km) (Entered: 11/07/2019)

 

11/07/2019

Case unsealed as to Philip Fisher. (ca) (Entered: 11/07/2019)

 

11/07/2019

(Court only) ***Staff Notes as to Philip Fisher: Case unsealed pursuant to
direction from CRDC with confirmation from the AUSA. (ca) (Entered:
11/07/2019)

 

11/07/2019

[wo

Minute Entry for proceedings held before Magistrate Judge Benjamin W.
Cheesbro: Initial Appearance-Transfer Out of District as to Philip Fisher
held on 11/7/2019. Defendant waived right to identity hearing, preliminary
hearing and detention hearing in this district. Defendant requests
preliminary hearing and detention hearing be held in the Middle District of
Florida. Defendant remanded to custody of USMS pending transfer to
Middle District of Florida. (km) (Tape #FTR-BWK-CR1.) (km) (Entered:
11/07/2019)

 

11/07/2019

CJA 23 Financial Affidavit by Philip Fisher. (km) (Entered: 11/07/2019)

 

11/07/2019

 

https://ecf.gasd.circ] 1 .den/cgi-bin/DktRpt.pl?397877527698366-L_1_0-1

 

tr | i

 

 

11/8/2019
SouthestDishicrol Weare CRUECPBGmeN 5 Filed 11/08/19 Page 3 of 5 PagelD Page 30f3

WAIVER of Rule 5(c)(3) Hearing by Philip Fisher. (csr) (Entered:
11/07/2019)

ORDER as to Philip Fisher directing the United States Marshal to
immediately transport Philip Fisher, together with a copy of this Order, to
the Middle District of Florida. The Clerk is directed to transmit the
documents in this case to the Middle District of Florida, Orlando Division.
Signed by Magistrate Judge Benjamin W. Cheesbro on 11/8/19. (sit)
(Entered: 11/08/2019)

COMMITMENT TO ANOTHER DISTRICT as to Philip Fisher.
Defendant committed to District of Middle District of Florida, Orlando
Division. Signed by Magistrate Judge Benjamin W. Cheesbro on 11/8/19.
(sit) (Entered: 11/08/2019) —

11/08/2019 (el (Court only) ***Terminated defendant Philip Fisher. TERMINATE CASE
(sit) (Entered: 11/08/2019)

 

11/08/2019

In

 

11/08/2019

Im

 

 

 

 

 

 

https://ecf.gasd.circ 1 1 .den/cgi-bin/DktRpt.pl?397877527698366-L_1_0-1 11/8/2019
 

Case 6:1229:-76-tnO00S8-BWE BocumelntS “Pied Wud7ie ‘Page TAL? °°
AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT

for the
Southern District of Georgia

 

United States of America )
Vv. Case No, 219-mj-28
)
PHILIP FISHER ) Charging District’s Case No. 6:19-m}-1796
Defendant )

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I understand that I have been charged in another district, the (name of other court) U.S. District Court, MOFL
Using interstate commerce facilities in the commission of a murder-for-hire, and transmitting threatening communic.

_Thave been informed of the charges and of my rights to:
(1) retain counsel or request the assignment of counsel if ] am unable to retain counsel;
(2) an identity hearing to determine whether I am the person named in the charges;
(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing to determine whether there is probable cause to believe that an offense has been
committed, to be held within 14 days of my first appearance if ] am in custody and 21 days otherwise,
unless I have been indicted beforehand.

(5) a hearing on any motion by the government for detention;
(6) request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.
I agree to waive my right(s) to:
0 an identity hearing and production of the warrant.
a preliminary hearing.
a detention hearing.

0
a
a an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
or detention hearing to which I may be entitled in this district. 1 request that my

(preliminary hearing and/or fXdetention hearing be held in the prosecuting district, at a time set by
that court.

1 consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

Date: 11/07/2019 (M4,

Vv LM Faas 's signature

 

Dir EZ defendant's attorney

Theresa Beaton
Printed name of defendant's attorney
Case GLBarb: G87 AP CBs BAL” BBcimEle HARE PL BAS ShGePPGPP 2°

 

AO 94 (Rev. 06/09) Commitment to Another District

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

 

BRUNSWICK DIVISION
Byitator ct 10:06 am, Nov 08, 2019
UNITED STATES OF AMERICA
v. CASE NO. 2:19-mj-28
PHILIP FISHER, : Charging District’s Case No.
Defendant : 6:19-mj-1796 (Middle District of Florida)

COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the Middle District of Florida, Orlando Division. The defendant may

need an interpreter for this language: (not applicable)

The defendant:
will retain an attorney.

X is requesting court-appointed counsel.

The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States Marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States Marshal for that district, or to another officer
authorized to receive the defendant. ‘The Marshal or officer in the charging district should immediately notify the United
States Attorney and the Clerk of Court for that district of the defendant’s arrival so that further proceedings may be

promptly scheduled. The Clerk of this district must promptly transmit the papers and any bail to the charging district.

Date: November 8, 2019

Ba

 

BENJAMIN W. CHEESBRO
UNITED STATES MAGISTRAGE JUDGE
SOUTHERN DISTRICT OF GEORGIA

 

 

 
